Citation Nr: 1454840	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-23 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date prior to July 13, 2009, for the award of a 100 percent rating for prostate cancer with erectile dysfunction. 


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel











INTRODUCTION

The Veteran had active military service from November 1966 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  November 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York City, New York.  

In May 2014, the Veteran filed new claims seeking entitlement to service connection for a bilateral knee disorder, clotting of both legs, ulcers of left legs, and a urinary tract problem.  However, these claims have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of VA treatment records dated from July 2009 to October 2014, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  In this regard, the Board notes that the AOJ considered VA treatment records dated through July 2012 in the July 2012 statement of the case.  Regarding the VA treatment records dated since July 2012, while such were not considered by the AOJ, the Board finds no prejudice to the Veteran in proceeding with a decision at this time as such are irrelevant to the central inquiry in this case, which is the severity of his prostate cancer prior to July 13, 2009, as such do not address the manifestations of such disability during the relevant time period.  


FINDINGS OF FACT

1.  In a final decision issued in September 2007, the RO reduced the Veteran's rating for residuals of prostate cancer with erectile dysfunction from 100 percent to 20 percent effective November 1, 2007.

2.  On July 13, 2009, VA received the Veteran's claim for an increased rating for his prostate cancer with erectile dysfunction.  

3.  It is factually ascertainable that as of June 4, 2009, the Veteran's prostate cancer with erectile dysfunction was manifested by malignant neoplasms of the genitourinary system.


CONCLUSION OF LAW

The criteria for an effective date of June 4, 2009, but no earlier, for a 100 percent rating for prostate cancer with erectile dysfunction have been met.  38 U.S.C.A. 
§§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.3, 4.7, 4.115a, Diagnostic Code 7528 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In connection with the Veteran's underlying increased rating claim, an August 2009 letter, sent prior to the initial unfavorable decision issued in November 2009, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  

The Board observes that the Veteran has appealed with respect to the propriety of the assigned effective date for the 100 percent rating for his prostate cancer from the rating decision that assigned such effective date.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, 
§ 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for an increased rating for his prostate cancer was granted and a 100 percent rating  was assigned in the November 2009 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the assigned effective date, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Board notes that relevant medical evidence consisting of VA and private treatment records, as well as VA examination reports, to include that conducted in September 2009 addressing the severity of his prostate cancer, was reviewed by the AOJ in connection with the adjudication of the Veteran's increased rating claim.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Moreover, pertinent to his effective date claim, as the Veteran is assigned the earliest possible effective date under VA regulations herein, namely the date that it was factually ascertainable that his prostate cancer with erectile dysfunction resulted in malignant neoplasms of the genitourinary system, and his arguments on appeal are limited to his interpretation of governing legal authority, all pertinent information and evidence is already contained in the claims file.  There is no outstanding information or evidence that would help substantiate the Veteran's claim.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004).  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran maintains that an effective date prior to July 13, 2009, is warranted for his increased rating of 100 percent for his service-connected prostate cancer.  

Generally, the effective date of an award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  An exception to this rule is that the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

The Court has clarified that 38 C.F.R. § 3.400(o)(2) is applicable only where an increase in disability precedes a claim for an increased disability rating.  In other cases, the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. App. 125 (1997).  Section 3.400(o)(2) is intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty and is not intended to cover situations where a disability worsened gradually and imperceptibly over an extended period of time and there is no evidence of entitlement to increased evaluation prior to the date of claim.  See VAOPGCPREC 12-98 (Sept. 23, 1998). 

Thus, the Court and VA's General Counsel have interpreted the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 as meaning that if the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  Harper, 10 Vet. App. at 126-27; VAOPGCPREC 12-98 (1998). 

In the instant case, in a May 2006 rating decision, service connection for prostate cancer was granted and an initial 100 percent rating was assigned, effective March 14, 2006, pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7528.   While the Veteran did not submit any additional evidence or file a notice of disagreement, the AOJ afforded the Veteran a new VA examination in March 2007.  Based on such examination findings, a May 2007 rating decision proposed to reduce the Veteran's rating for prostate cancer from 100 percent to 20 percent.  Such rating decision also granted service connection for erectile dysfunction and assigned a noncompensable rating effective March 23, 2007, which was included with the Veteran's prostate cancer rating.  

Under 38 C.F.R. § 3.103(b)(2), no award of compensation will be reduced unless the beneficiary is notified of such adverse action and has been provided a period of 60 days to submit evidence showing that the adverse action should not be taken. 
In this case, in connection with the May 2007 proposed reduction, the Veteran was provided with a letter advising him of his right to request a hearing in connection with such proposal and submit evidence showing that the disability rating should not be reduced within a period of 60 days.  The Veteran did not respond and, in a September 2007 rating decision, the RO reduced the 100 percent rating for his prostate cancer with erectile dysfunction to 20 percent, effective November 1, 2007.  In implementing such reduction, the Board notes that the AOJ complied with the specific regulatory provisions applicable to rating reductions.  See 38 C.F.R. 
§§ 3.103(b)(2), 3.105(e).   

In connection with the issuance of the September 2007 rating decision implementing the reduction, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim for an increased rating for his prostate cancer was received until July 13, 2009.

In this regard, following notification of an initial review and adverse determination by the RO, a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final. 38 U.S.C.A. 
§ 7105.  Applicable regulations provide that, if new and material evidence was received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "New and material evidence" under 38 C.F.R. 
§ 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young at 468.

In the instant case, the Veteran did not submit a notice of disagreement within one year of the September 2007 rating decision, nor was new and material evidence received within one year of such rating decision.  Therefore, such rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.  The Board notes that, since the Veteran filed his claim for an increased rating on July 13, 2009, he has asserted that his prostate cancer was never in remission and, thus, the reduction to 20 percent should not have occurred.  However, the now final September 2007 rating decision cannot be revised unless the Veteran files a claim of clear and unmistakable error, which he has not done so at this time.

Following the final September 2007 rating decision, the record does not contain any additional submissions until the Veteran filed a claim for an increased rating, which was received by VA on July 13, 2009.  Indeed, the Veteran has not asserted that he filed a claim for an increased rating prior to July 13, 2009.  In this regard, the Board has considered the provisions of 38 C.F.R. § 3.157(b), which state that, once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of (1) a report of examination or hospitalization by VA or uniformed services, (2) evidence from a private physician or layman, or (3) reports and records from State and other institutions will be accepted as an informal claim for increased benefits or an informal claim to reopen.  With respect to a report of examination or hospitalization by VA or uniformed services, the date of such report will be accepted as the date of receipt of a claim.  38 C.F.R. § 3.157(b)(1).  Regarding evidence from a private physician or layman, and reports and records from State and other institutions, the date of receipt of such evidence will be accepted as the effective date.  38 C.F.R. § 3.157(b)(2), (3).  

However, in the instant case, a report of examination or hospitalization by VA or uniformed services, evidence from a private physician or layman, or reports and records from State and other institutions were not received in the time period between the issuance of the September 2007 rating decision and the receipt of the July 2009 claim.  Moreover, the earliest VA treatment record addressing the relevant time period is dated July 10, 2009, and does not provide a complete report of examination or hospitalization.  Therefore, such records may not be considered an informal claim under 38 C.F.R. § 3.157.

Therefore, the Board finds that since VA first received the Veteran's claim for an increased rating for his prostate cancer on July 13, 2009.  Therefore, the focus of the Board's review becomes whether it is factually ascertainable that the Veteran experienced an increase in his service-connected prostate cancer during the year prior to July 13, 2009, so as to warrant a 100 percent rating.  See Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997) (38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim (provided also that the claim is received within one year after the increase)).  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.   

The Veteran's prostate cancer with erectile dysfunction is rated under Diagnostic Code 7528, which provides for an initial 100 percent rating for malignant neoplasms of the genitourinary system.  A Note to this provision indicates that, following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 
§ 3.105(e) of this chapter.  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.

The Veteran was diagnosed with prostate cancer in August 2005.  In the September 2007 rating decision, the RO determined that the Veteran's prostate cancer was in remission based on a March 2007 VA examination, and assigned a 20 percent rating based on residuals.  In the November 2009 rating decision on appeal, the RO found that the Veteran's prostate cancer was once again active and he was no longer in remission, and assigned a 100 percent rating.  However, the Veteran asserts that his prostate cancer did not go into remission in the period from November 1, 2007, to July 13, 2009.  

However, upon a review of the record, the Board finds that such allegation is without merit.  Specifically, while various private treatment records noted that the Veteran's prostate cancer has been constant and continued to show an assessment of malignant neoplasm of prostate, such statements are not supported by objective testing.  In this regard, while a March 2008 record notes that the onset of the symptoms of prostate cancer had been acute and occurring for 6 years, the course was noted to be constant, and the assessment included malignant neoplasm of prostate, the Veteran's prostate specific antigen (PSA) was only 5.3.  Moreover, in April 2008, due to the increase in the Veteran's PSA from 2.4 to 5.3, a biopsy was performed and such was noted to be entirely benign.  Similarly, in May 2009, it was noted that the Veteran's most recent PSA was 7.1 and there was no clinical evidence of advanced disease.  While the assessment continued to show elevated PSA and malignant neoplasm of the prostate, his treating physician only noted that the Veteran's PSA would be monitored closely and he may require antiandrogen therapy.

Thereafter, a June 4, 2009, CT scan, in comparison to a July 2008 CT scan, revealed that a left lower lobe nodule increased in size from 3 millimeters to 7 millimeters and a right lower lobe nodule increased from 5 millimeters to 9 millimeters.  The assessment was interval increase in size in bilateral lower lobe lung nodules is concerning for metastatic disease.  Similarly, a June 8, 2009 bone scan revealed findings suspicious for osseous metastasis in the lower cervical/upper thoracic spine in comparison to the bone scan from April 2008.  On June 17, 2009, the Veteran's PSA was noted to be 27.  It was observed that the Veteran had new findings on a bone scan that were suggestive of metastasis to the spine.  The assessment was malignant neoplasm of the prostate.  On June 30, 2009, the Veteran's PSA was recorded as 22.7 and it was noted that CT and bone scans showed evidence of disease progression.  The assessment was malignant neoplasm of the prostate and the Veteran was placed on antiandrogen therapy.  Subsequent records dated in July 2009 continue to show treatment for prostate cancer.  Similarly, a July 10, 2009 VA treatment record shows prostate cancer with metastasis to the bone and lung.  A September 2009 VA examination confirmed the diagnosis of prostate cancer. 

Based on the foregoing, the Board finds that it is factually ascertainable that as of June 4, 2009, the Veteran's prostate cancer with erectile dysfunction was manifested by malignant neoplasms of the genitourinary system.  In this regard, such is the date of a CT scan demonstrating possible metastatic disease.  Moreover, a subsequent bone scan and diagnostic testing resulted in a finding that the Veteran's prostate cancer had reoccurred and possibly metastasized.  However, as discussed, prior to such date, the evidence failed to show a reoccurrence or metastasis of his prostate cancer.  Rather, such show continued monitoring and it was not until a series of diagnostic testing that began on June 4, 2009, was possible metastatic disease noted.  Therefore, the Board finds that an effective date of June 4, 2009, but no earlier, is warranted for a 100 percent rating for prostate cancer with erectile dysfunction pursuant to under Diagnostic Code 7528.   

ORDER

An effective date of June 4, 2009, but no earlier, for the award of a 100 percent rating for prostate cancer with erectile dysfunction is granted, subject to pertinent laws and VA regulations regarding the award of benefits.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


